Citation Nr: 0632897	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-07 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee instability.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
February 2003 and March 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of constant pain, morning 
stiffness, occasional swelling, and giving way of the knee, 
and objective evidence of mild degenerative joint disease, 
normal extension, flexion to 95 degrees, and mild medial 
laxity.

2. The veteran's service-connected left knee disability is 
manifested by subjective complaints of frequent severe pain 
and morning stiffness, and objective evidence of mild 
degenerative joint disease, normal extension, flexion to 95 
degrees, and no instability or laxity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
degenerative joint disease in the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5260 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease in the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5260 (2006).

3.  The criteria for a rating in excess of 10 percent for 
right knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in January 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing him to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  A January 2004 letter provided 
additional notice to the veteran. 

Since the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also afforded a VA examination in January 2003.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 
2003 VA examination report is thorough; thus the examination 
in this case is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO originally granted service connection for 
postoperative internal derangement of the right knee with 
degenerative joint disease in August 1987 and assigned a 10 
percent rating effective September 21, 1984.  In a November 
1992 rating decision, the RO granted service connection for a 
left knee condition as secondary to service-connected right 
knee condition and assigned a 10 percent rating effective 
August 27, 1992.  In a February 2003 rating decision, the 
veteran's knee disorders were recharacterized as right knee 
arthritis and left knee arthritis; however, increased 
evaluations for both issues were denied.  In a March 2004 
rating decision, the RO granted a separate evaluation for 
right knee instability associated with right knee arthritis 
and assigned a 10 percent rating effective December 17, 2002.

The veteran's right knee arthritis and left knee arthritis 
were most recently evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5010-5260 for degenerative arthritis 
and limitation of motion.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  The average normal range of motion of the knee is 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 
20 percent rating for flexion limited to 30 degrees. 38 
C.F.R. § 4.71a, DC 5260.  DC 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The record indicates that a December 2002 private medical 
report noted range of motion of 0 to 95 degrees.  At the VA 
examination in January 2003, the veteran demonstrated range 
of motion of 0 to 120 degrees in both knees with right knee 
pain from 100 to 120 degrees and left knee pain at 120 
degrees.

Since flexion has been demonstrated between 95 and 120 
degrees and is not limited to 30 degrees, a higher 20 percent 
rating is not warranted under DC 5260.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated the veteran's left 
knee disability under all other appropriate diagnostic codes.  
However, as the veteran has never been diagnosed with 
ankylosis of the knee, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee), 38 C.F.R. § 4.71a, DCs 
5256, 5262, and 5263 are not for application.  

In addition, the Board has also considered DC 5258 which 
provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking" and pain, and 
effusion into the joint.  The Board finds that although the 
December 2001 private medical report noted possible meniscal 
tears, there is not concrete diagnosis of meniscal tears in 
the record; and, therefore, DC 5258 is not for application. 

Also, since the maximum evaluation under DC 5259 is a 10 
percent rating for symptoms related to removal of semilunar 
cartilage, it would not assist the veteran in obtaining a 
higher rating; and, therefore, is not for application.  
    
The VA General Counsel has held that a veteran may receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  See VAOPGCPREC 
9-2004 (2006).  DC 5261 assigns a 10 percent rating for 
extension limited to 10 degrees; a 20 percent rating for 
extension limited to 15 degrees; a 30 percent rating for 
extension limited to 40 degrees; a 40 percent rating for 
extension limited to 30 degrees; a 50 percent rating for 
extension limited to 45 degrees;. 38 C.F.R. § 4.71a, DC 5260.

In the present case, while the record indicates that the 
veteran's flexion for both knees was limited to 95 degrees in 
December 2002 and limited to 120 degrees at the VA 
examination in January 2003, there was no indication of a 
limitation of extension of either knee.  Thus, separate 
ratings under DC 5261 are not warranted.

The Board also notes that according to the U.S. Court of 
Appeals for Veterans Claims (Court) and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted; and, in fact, the 
veteran is receiving a separate 10 percent rating for right 
knee instability.

With respect to the veteran's left knee, in order to receive 
a compensable rating under DC 5257, there must be slight 
impairment of the knee, as shown by recurrent subluxation or 
lateral instability.  In this case, the December 2001 private 
medical record indicated no laxity on the left, and the 
January 2003 VA examination report noted no instability of 
the joint.  Thus, a separate rating for the left knee under 
DC 5257 is not warranted.

With respect to whether a higher rating than 10 percent is 
warranted for the veteran's right knee instability, under DC 
5257, a 20 percent rating is assigned for moderate 
impairment, and a maximum rating of 30 percent is assigned 
for severe impairment.  38 C.F.R. § 4.71a DC 5257.  However, 
the December 2001 private medical record noted only mild 
medial laxity of the right knee and the VA examination report 
noted no instability at all.  Thus, a higher 20 percent 
rating is not warranted for the veteran's right knee 
instability under DC 5257.   

The Board also finds that ratings higher than that already 
assigned for the veteran's right knee arthritis and left knee 
arthritis, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of both knees, 
which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. § 
4.59.  The medical evidence also shows crepitation and 
popping of both knees, and complaints of functional 
impairment in activities, such as walking, kneeling, 
squatting, and standing.  However, any functional loss 
resulting from the veteran's right and left knee disabilities 
are already contemplated by the 10 percent ratings under DC 
5010-5260 for the arthritis. 

The Board notes that there is no evidence of record that the 
veteran's right or left knee disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right or left knee disabilities.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for right knee 
arthritis, for right knee instability, and for left knee 
arthritis.  





ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee instability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


